DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response to the Election/Restriction filed 02/09/2022 has been received.  No claim amendments were filed.
Claims 1-20 are pending.

Priority
The present application is a continuation of U.S. Application Serial No. 16/721,221, filed December 19, 2019, which claims the benefit of U.S. Provisional Application Serial No. 62/781,687, filed December 19, 2018.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13), the species NCGC00108525-01 (ethyl 4-(3-(4-methoxyphenyl)-6-oxo-4-(p-tolyl)-4,6-dihydropyrrolo[3,4-c]pyrazol-5(1H)-yl)benzoate), and the subject has a Flavivirus infection at the time of administering, i.e., the “treating” embodiment of the claims, in the reply filed on 02/09/2022 is acknowledged.
Claims 9, 12, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or without traverse in the reply filed on 02/09/2022.  Note that Claim 12 is withdrawn because Applicants elected the single species NCGC00108525-01 (ethyl 4-(3-(4-methoxyphenyl)-6-oxo-4-(p-tolyl)-4,6-dihydropyrrolo[3,4-c]pyrazol-5(1H)-yl)benzoate), whereas Claim 12 requires administering two or more compounds.  As Applicant did not elect a combination of two or more compounds, Claim 12 falls outside the scope of Applicant’s election.
Pursuant with the above elections, Claims 1-8, 10-11, and 13 are presently under examination on their merits.  In accordance with Applicants’ disclosure, “NCGC00108525-01” as recited in the instant claims is construed to be the following compound:

    PNG
    media_image1.png
    201
    690
    media_image1.png
    Greyscale

See Specification at page 6.
	
Priority
The present application is a continuation of U.S. Application Serial No. 16/721,221, filed December 19, 2019, which claims the benefit of U.S. Provisional Application Serial No. 62/781,687, filed December 19, 2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 07/29/2020 and 02/17/2021 have been received and entered into the present application. As reflected by the attached, completed copies 

Improper Markush Grouping
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of Claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Claim 1 recites administration of at least one compound, wherein the compound is “selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09, NCGC00112058-01, As clearly depicted in Table 1, the members of this Markush grouping have completely different chemical structures.  There is absolutely no factual evidence of record that these compounds belong to the same recognized physical or chemical class or the same art-recognized class.  As a non-limiting example, the chemical structures of NCGC00025125-18, NCGC00071621-03, and NCGC00072088-02 are depicted below evidencing the fact that they do not share any substantial structural feature(s).

    PNG
    media_image2.png
    193
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    113
    652
    media_image4.png
    Greyscale

A review of the art demonstrates that the alternatives are not all members of the same recognized physical or chemical recognized class of compounds. The compound Applicants identify as “NCGC00025125018” is actually the well-known compound colchicine.  Colchicine is a medication used to treat gout and Behcet’s disease.  The compound Applicants identify as “NCGC00357393-02” is the well-known compound Narciclasine.  Narciclasine is a toxic alkaloid natural product found in various species of Amaryllidaceae.  
	All members of the Markush grouping have a common disclosed use as treatments/preventative of Flavivirus infections. However, the alternatives set forth in the Markush grouping are not all members of the same physical or chemical recognized class of compounds. Furthermore, the members of the Markush group are not in an art recognized class because a person of ordinary skill in the art would not expect that members of the class will behave in the same way in the context of the claimed invention. Specifically, a person of ordinary skill in the art would not expect that any one member of the Markush group could be substituted with any other member of the Markush group with the expectation that the same intended result would be achieved.  Notably, the claimed NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09, NCGC00112058-01, NCGC00071621-03, NCGC00107055-01, NCGC00263862-02, and NCGC00378623-01 are actually shown by Applicants to have NO Anti-DENV Activity at 1 M or 10 M.  See Table 2.  Many of these compounds also have an IC50 “>30 M” in Applicants’ ZIKV assay, likely indicating no anti-viral activity.
	Although the members of the Markush grouping are not members of a recognized class (physical, chemical, or art-recognized) for the reasons set forth above, the Markush grouping describes alternative chemical compounds. Therefore the members of the Markush grouping may be considered to share a "single structural similarity" and common use if the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  In this case, however, the members of the Markush grouping do not share a substantial structural feature. In fact, the members of the Markush grouping do not share any structural feature.  Rather, the members of the Markush group represent a plurality of completely different, unrelated chemical classes with varying structures.	
There is no evidence of record, either in the Specification as filed or the prior art, that the members of the claimed Markush grouping share any common use.  Indeed, many of these compounds are only known from chemical libraries, having no known biological activity or mechanism of action whatsoever.  While colchicine (claimed “NCGC00025125018”) is a known medication used to treat gout and Behcet’s disease, it is completely unrelated structurally and mechanistically to other members of the claimed Markush grouping.  Narciclasine (claimed “NCGC00357393-02”), while a known toxic alkaloid found in various species of Amaryllidaceae, is not known to treat gout and Behcet’s disease.
	The claims set forth an improper Markush grouping because the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class, nor do the alternative chemical compounds share both a substantial structural feature and a common use that flows from the substantial structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites the limitation “derivative of any of the foregoing” [compounds selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09,    NCGC00112058-01, NCGC00169957-03, NCGC00387651-01, NCGC00179895-03,    NCGC00108525-01, NCGC00071621-03, NCGC00131231-01, NCGC00246910-02,    NCGC00108581-01, NCGC00107055-01, NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01].
The term "derivative" in Claim 1, appearing in the expression “derivative of any of the foregoing”, is a relative term which renders the claims indefinite. In particular, "derivative" does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound and still be considered a "derivative" as intended by Applicants.
Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to administering at least one compound, wherein the compound is selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09,    NCGC00112058-01, NCGC00169957-03, NCGC00387651-01, NCGC00179895-03,    NCGC00108525-01,    NCGC00071621-03,    NCGC00131231-01, NCGC00246910-02,    NCGC00108581-01, NCGC00107055-01, NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01, or a prodrug, metabolite, or derivative of any of the foregoing, or a pharmaceutically acceptable salt of any of the foregoing.   
The as-filed disclosure does not disclose or describe any prodrugs, metabolites, or derivatives of any of the claimed compounds and there is no evidence of record such were known in the art.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
In the instant case, while Applicants describe species of compounds per se and claim “a prodrug, metabolite, or derivative” of such compounds, Applicants have not provided with any reasonable clarity a description of the claimed “prodrug, metabolite, or derivative” of such compounds.  While Applicants provide art-recognized broad definitions of “prodrug” and “metabolite”, the fact remains that Applicants do not disclose or describe a single prodrug or metabolite of any of the claimed compounds.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for administering any one or more of 19 compounds and any and all prodrugs, metabolites, or derivatives of any one or more of these 19 compounds. To support such broad protection and right to exclude, Applicants merely disclose the 19 compounds per se and provide art-recognized definitions of “prodrug” and “metabolite”.  However, the disclosure of these definitions merely provides a generic statement of an invention's boundaries but fails to demonstrate that the Applicants invented and were in possession of administering prodrugs, metabolites, and/or derivatives of the claimed compounds.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to make compounds that fall within the extremely large scope of Applicant’s claimed “prodrug”, “metabolite”, or “derivative” and then figure out, through trial and error testing, which of these compounds are capable of inhibiting a Flavivirus infection. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed prodrugs, metabolites, and/or derivatives of the claimed compounds.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of prodrugs, metabolites, or derivatives of the claimed compounds.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treating or preventing a Flavivirus infection in a human or non-human animal subject.  
There are over 70 strains of Flaviviruses having different vectors (e.g., mosquitos, ticks, birds, bats, rodents, etc.) and phylogenetics.  See KUNO ET AL. (Journal of Virology, 1998, pages 73-83).  Instant Claims 2 and 5 are narrower, limiting the treatment or prevention to the Flavivirus a dengue virus infection.  However, this is still quite broad as there are 4 serotypes of dengue virus, referred to as DENV1-4, that are genetically similar but antigenically distinct, defined by the inability of individually elicited antibodies to cross-neutralize.  See MULLER ET AL. (The Journal of Infectious Diseases, 2017, vol. 215 (S2), S89-S95).  
The claims encompass administering a compound selected from the group consisting of 19 structurally distinct species, i.e., a compound selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09,    NCGC00112058-01, NCGC00169957-03, NCGC00387651-01, NCGC00179895-03,    NCGC00108525-01,    NCGC00071621-03,    NCGC00131231-01, NCGC00246910-02,    NCGC00108581-01, NCGC00107055-01, NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01, or a prodrug, metabolite, or derivative of any of the foregoing, or a pharmaceutically acceptable salt of any of the foregoing.  See Table 1.
These factors weigh against enablement, as the claims encompass treating or preventing any and all Flavivirus infections in any and all human or non-human animal subjects, comprising administering any one or more of 19 distinct compounds or any prodrugs, metabolites, or derivatives thereof.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed Flavivirus infection, it is well established in the literature that there are over 70 strains of Flaviviruses having different vectors (e.g., mosquitos, ticks, birds, bats, rodents, etc.) and phylogenetics.  See KUNO ET AL. (Journal of Virology, 1998, pages 73-83).   Each “Flavivirus infection” is a reflection of different causative viruses and there is no evidence of record that a compound effective in treating a Zika viral infection would also be effective in treating a dengue virus infection or a hepatitis C.  Indeed, Applicants’ own working examples show that most of the claimed compounds were NOT effective in treating even dengue virus infection in vitro.  
The treatment, let alone prevention, of Flavivirus infections generally is not considered enabled.  No compound (let alone 19 structurally and mechanistically distinct compounds) has ever been found that can treat, let alone prevent, all Flavivirus infections generally.  Since this assertion is contrary to what is known in virology, proof must be provided that this revolutionary assertion has merits. Nearly all antiviral drugs are effective against only a limited group of closely related viruses. Therefore, a compound effective against Flavivirus infections generally would be a revolutionary exception.  A person of ordinary skill in the art would consider it unbelievable that a single compound, let alone 19 structurally distinct compounds, would be effective in treating, let alone preventing, all Flavivirus infections, e.g., Dengue virus, Zika virus, West Nile Virus, Hepatitis C Virus, etc. in a human or non-human animal subject. Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, there is no evidence of record of analogous activity for similar compounds, evidencing the art is relatively unpredictable.  Many of the claimed compounds have no known biological activity whatsoever, being known only as compounds present in chemical libraries.  Indeed, Applicants disclose they initially “identified” 19 compounds via a computational model, presumably by screening a chemical library of compounds against said computational model to identify presumptive “hits”.
Further evidencing the unpredictability of the art, Applicants’ own in vitro working example clearly demonstrates that a compound having Anti-ZIKV activity does not necessarily also have activity against Dengue virus.  For example, NCGC00102779-01 had no Anti-DENV Activity at 1 M or 10 M, yet an IC50 of 9.24E-06 in the Anti-ZIKV assay.  
ACOSTA ET AL. (Journal of General Virology, 2008, vol. 89, pages 474-484) teach that colchicine (claimed “NCGC00025125-18”) “did not impair DENV-2 infectivity” and that “no inhibition of virus production was observed in colchicine-treated cultures in an in vitro assay of Dengue virus infection”. See Abstract; page 479, paragraph bridging left and right columns; Fig. 5c.  Thus, Applicants’ hypothesis that colchicine (claimed “NCGC00025125-18”) would be effective to treat and/or prevent Dengue virus infection is not supported by Applicants’ own in vitro example nor the in vitro example of Acosta et al.
It is well established in the art that there is no known medicine for Flavivirus infections, e.g., Dengue, Zika, West Nile, etc.  Applicants claim “preventing” Flavivirus infection, i.e., administration of the claimed compounds will act as vaccines and prevent Flavivirus infections.  A person of ordinary skill in the art would consider this an unbelievable as there is no evidence administration of any of the claimed compounds elicit an immune response in a human or non-human animal subject and prevent Flavivirus infection.  
These factors weigh against enablement as there are no known medicines capable of “treating” all Flavivirus infections, let alone “preventing” all Flavivirus infections, particularly in humans.  Applicants are claiming “magic bullets” – administration of compounds alleged to treat and/or prevent all Flavivirus infections in human or non-human animal subjects.   Put simply, Applicants’ claimed invention is not believable, especially in light of the complete absence of antiviral activity for numerous claimed compounds in vitro.

The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat, let alone prevent, all of the various Flavivirus infections encompassed by the claims, particularly in humans. 
Applicants do not disclose or describe any “effective amount” of any claimed compound.
Applicants do not disclose any putative antiviral mechanism of action of any claimed compound.
There is not a single working example demonstrating successful treatment, let alone prevention, of any Flavivirus infection in any human or non-human animal subject with any compound encompassed by the claims.
Applicants disclose that 19 compounds were “validated” for antiviral activity by a Zika viral production assay and also by analyzing protein production via Western blot in dengue virus-infected cells.  See Example 1.  What Applicants fail to provide is any experimental details on how these assays were conducted, other than by broadly and generally describing treating human glioblastoma cells with compounds for 1 hour prior to “infection” with Zika virus or dengue virus for 24 hours and measuring cellular lysate for viral protein levels (DENV infection) or supernatant collected and used to infect Vero cells in an infectious viral titer assay (ZIKV infection).  There is no evidence of record these in vitro assays are established anti-viral assays for Flavivirus infections and there is no evidence of record they are predictive of in vivo antiviral activity.
Furthermore, Applicants’ in vitro assays clearly demonstrate that many, if not most, of the tested compounds were NOT effective against Dengue virus and many were not effective against Dengue virus or Zika virus.  It is totally unclear why Applicants consider NO Anti-DENV Activity at 1 M or 10 M and an IC50 of “>30M” in the Anti-ZIKV assay to be evidence of effective compounds against these viruses.  A person of ordinary skill in the art would consider these compounds to be completely ineffective in these assays as there are no controls to show what a “negative” result would even be.
At bottom, while there is an in vitro cellular assay described by Applicants, it is unclear if this assay correlates to the treatment, let alone prevention, of all Flavivirus infections encompassed by the claims and the data do not support Applicants’ contention that these compounds have clinically relevant antiviral activity.  It is also unclear if this assay is even known and accepted in the art as an assay for identifying antiviral agents.  There is no working example of treatment, let alone prevention, of any Flavivirus infection in animals or man.  



The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compounds could be predictably used as a treatment, let alone prevention, for all Flavivirus infections as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants carried out basic, preliminary research and “searched” a chemical library of compounds and identified 19 “hits” via an unknown “computational model”.  Applicants then tested these 19 compounds in an in vitro assay, alleged to validate the hit compounds.  Yet, many, if not most, of the compounds were completely infective in this in vitro assay, i.e., had NO Anti-DENV Activity at 1 M or 10 M and an IC50 of “>30M” in the Anti-ZIKV assay.  
Applicants have presented a general idea that because some of the instantly claimed compounds presumably had “Anti-DENV Activity” at 1 M or 10 M (with no data or results showing what this means, other than Applicants saying “Yes” in Table 2) and/or having a measured IC50 in the “Anti-ZIKV activity” assay (with no data or results showing what this means), these compounds must therefore, a priori, be useful in the treatment or prevention of all Flavivirus infections in humans and non-human animal subjects.  
However, there is simply no factual evidence of record that any of the claimed compounds have anti-viral activity in any subject.  There is no evidence the in vitro assays used by Applicants are known, established assays for testing compounds for antiviral activity, let alone that such assays are predictive of in vivo antiviral activity.  There is further no evidence of record that any of the claimed compounds have any antiviral activity against any Flavivirus infection in humans or non-human animal subjects.
The Examiner acknowledges that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’” (In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)) and that not everything necessary to practice the invention need be disclosed, i.e., what is well-known is best omitted (In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991)).  Here, however, virtually nothing was known in the art about the elected species, NCGC00108525-01 (ethyl 4-(3-(4-methoxyphenyl)-6-oxo-4-(p-tolyl)-4,6-dihydropyrrolo[3,4-c]pyrazol-5(1H)-yl)benzoate), other than that it is part of a chemical library of compounds.  The fact that Applicants do not disclose any “effective” amounts of this compound and do not demonstrate that this compound is even bioavailable, let alone that it is biologically active against Flavivirus in vivo, weighs heavily against enablement of the claimed use of this compound to treat and prevent all Flavivirus infections in humans or non-human subjects.
At bottom, Applicants’ disclosure is a quintessential “hunting license”, providing vague intimations of a general idea that may or may not be workable.   Applicants merely screened a vast chemical library of compounds in a “computational model” (which is not disclosed or described by Applicants), identified 19 compounds with alleged “antiviral activity against Zika and/or dengue virus”, further tested these 19 compounds in an in vitro assay which is not described in detail (experimental conditions, controls, etc.), and conclude that these compounds are effective antiviral agents against Flavivirus infections  (which Applicants’ own data does NOT support).  Many, if not most, of the compounds tested by Applicants were completely infective in this in vitro assay, i.e., had NO Anti-DENV Activity at 1 M or 10 M and/or an IC50 of “>30M” in the Anti-ZIKV assay.  For example, Sample IDs 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 have NO Anti-DENV Activity at 1 M or 10 M.  It is totally unclear why Applicants believe such compounds would be an effective treatment, let alone prevention, of an dengue virus infection in a subject when they were totally ineffective in vitro.  Sample IDs 10, 11, 14, and 15 also had  NO Anti-DENV Activity at 1 M or 10 M and an “Anti-ZIKV activity IC50” >30 M, suggesting these compounds were totally ineffective antiviral agents against both of these viruses.  Again, it is totally unclear why Applicants believe such compounds would be an effective treatment, let alone prevention, of an dengue virus or Zika virus infection in a subject when they were totally ineffective in vitro. See Table 2.
Determining if any particular claimed compound would treat, let alone prevent, any particular Flavivirus infection in a subject would require synthesis of the compound (with no guidance or direction provided by Applicants how to make these compounds or where to obtain them), formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the scope of the claims, the nature of the invention, the state and predictability of the art, the very limited, general guidance and direction provided by Applicants, and the fact that Applicants’ own in vitro working examples cast doubt on the effectiveness of the claimed compounds as anti-viral agents.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,096,927. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘927 patent claims anticipate the instant claims.  Colchicine as recited in the ‘927 patent claims is the same compound designated in the instant claims as “NCGC00025125-18”. See Table 1 of the ‘927 patent and the instant Specification, which both depict the same chemical structure of colchicine designated as “NCGC00025125-18”.  Thus, both the instant claims and the ‘927 patent claims encompass the same subject matter – treating a Flavivirus infection in a human or non-human animal comprising administering an effective amount of colchicine (NCGC00025125-18) to the subject, wherein the Flavivirus infection is dengue virus infection or Zika virus infection.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.